Exhibit 99.2 MAX SOUND CORPORATION (A Development Stage Company) Pro Forma Condensed Combined Balance Sheet (unaudited) September 30, 2012 September 30, 2012 LIQUID SPINS, INC MAX SOUND CORPORATION (Acquiree) (Acquiror) Pro Forma Pro Forma (Unaudited) (Unaudited) Adjustments Combined Assets Current Assets Cash $ $ $ ) (1 ) $ Other receivables 21 - - 21 Prepaid expenses - Debt offering costs - net - - Guaranteed royalty payments - - Inventory - - Total Current Assets ) Property and Equipment, net - Intangibles: Security Deposit - - Intangible Assets - (2 ) Total Intangible Assets - Deposits and other assets Advance royalty payments - Web and software applications and infrastructure costs, net - Deposits - Security deposit - Total Assets $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ ) (3 ) $ Accrued expenses and other current liabilities ) (3 ) DerivativeLiability - - Convertible Note Payable - - Preferred dividends payable - ) (3 ) - Guaranteed royalties payable - ) (3 ) - Total Current Liabilities ) Long Term Liabilities: Note payable - ) (3 ) - Note payable - related party - ) (3 ) - Total Liabilities ) Stockholders' Equity Preferred stock,$0.0001 par value; 10,000,000 shares authorized, No shares issued and outstanding - Preferred stock - $0.01 par value, 5,000,000 shares authorized: Series A convertible, 12% - 1,318,750 and 156,250 shares issued and outstanding, respectively ) (3 ) - Preferred dividends paid ) (3 ) - Common stock, $0.0001 par value; 400,000,000 shares authorized, - (3 ) 260,002,022 and 255,184,661 shares issued and outstanding, respectively Common stock,$0.001 par value; 50,000,000 shares authorized, 22,903,750 shares issued and outstanding - (2
